Citation Nr: 1709094	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-45 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability manifested by esophageal and stomach problems, to include as residuals of a head injury or as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine (neck) disability, to include as residuals of a head injury or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

The Board previously addressed this appeal several times.  In October 2012, the Board remanded the issues for further development; in November 2014, the Board issued a decision denying service connection.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for additional proceedings.  In October 2015, the Board remanded this case for development consistent with the directives of the Joint Motion.

This case was last before the Board in August 2016, when the issues of service connection for a gastrointestinal disability and a cervical spine (neck) disability were again remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The Veteran testified at a Board hearing in July 2012; a transcript of that hearing is associated with the claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand order, the Board directed that the AOJ schedule the Veteran for new VA examinations for his gastrointestinal and neck disabilities, and to obtain opinions on whether the Veteran's disabilities were incurred in, or otherwise related to, his military service.  In regards to his gastrointestinal disability, the Board specifically asked the VA examiner to consider the Veteran's reports of the timing of his symptoms, to include the October 2006 letter, the July 2012 Board hearing transcript, and the October 2012 VA examination.  Likewise, for his neck disability, the Board specifically asked the VA examiner to consider the Veteran's reports of the timing of his symptoms, to include the January 2005 and October 2006 letters, VA treatment records from June 2005 and April 2006, the July 2012 Board hearing transcript, and the October 2012 VA examination.  

The Veteran under new VA examinations for his gastrointestinal and neck disabilities in November 2016; however, in his opinions, the examiner did not consider the Veteran's reports of the timing of his symptoms, and failed to take into consideration the January 2005 and October 2006 letters, the July 2012 Board hearing transcript, and the October 2012 VA examination.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, in regards to the Veteran's neck disability, the VA examiner noted that the Veteran's neck condition had an onset in the late 1980s; however, the service treatment records indicated the Veteran first complained of neck pain in April 1968.  

Additionally, in regards to the Veteran's gastrointestinal disability, the VA examiner noted that the Veteran's gastrointestinal condition had an onset in 1971; however, the October 2012 VA examination noted the Veteran had reported constant symptoms since 1968, and had trouble eating in service, ate meals inconsistently, and was underweight.  

Consequently, a remand is necessary in order to obtain new VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Grand Junction VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his gastrointestinal or neck disabilities which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf. 

3.  Schedule the Veteran for a new VA examination with a gastroenterologist to determine whether any current gastrointestinal disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all gastrointestinal disabilities, with esophageal and stomach manifestations, that have been present since the Veteran's claim in November 2004, even if they later resolved.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability had its onset during the Veteran's service through 1971, or is otherwise related to service, including but not limited to the head injury with sutures in June 1968?

(c)  Is it at least as likely as not that the service-connected psychiatric disability caused the gastrointestinal disability?

(d)  If not, is it at least as likely as not the psychiatric disability aggravated (chronically worsened in severity beyond its natural progression) the current gastrointestinal disability?

(e)  In responding to the above, the examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.

In particular, the examiner should consider the Veteran's reports of the timing of his symptoms, to include as noted in an October 2006 letter; the July 2012 Board hearing transcript; and the October 2012 VA examination where the Veteran reported constant symptoms since 1968 and having trouble eating and maintaining weight in service; and any other pertinent evidence.

The examiner should also consider the Veteran's reported symptoms and medical notations in the February 1971 psychiatric consult and report of medical examination during service and the significance of the surgery for hiatal hernia with esophagitis in 1980.

If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.

4.  Schedule the Veteran for a new VA examination to determine whether any current cervical spine (neck) disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all cervical spine disabilities that have been present during the claim period since November 2004, even if they later resolved.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current cervical spine disability had its onset during the Veteran's service through June 1971, or is otherwise related to such service, including but not limited to the head injury with sutures in June 1968?

(c)  Was cervical spine arthritis or organic disease of the nervous system at least as likely as not first manifested to a compensable degree without one year after service?

(d)  Is it at least a likely as not that the service-connected low back disability caused the current cervical spine disability?

(e)  If not, is it at least as likely as not that the service-connected low back disability aggravated (chronically worsened in severity beyond its natural progression) the current cervical spine disability? 

(f)  In responding to the above, the examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.

In particular, the examiner should consider the Veteran's reports of the timing of his symptoms, to include his reports of neck pain during service in April 1968; the January 2005 and October 2006 letters; the June 2005 and April 2006 VA treatment records; the July 2012 Board hearing transcript; the October 2012 VA examination; and any other pertinent evidence.

The examiner should also consider the Veteran's report that his orthopedic provider told him in 1980 that he had a severely damaged disc at C6-7 that had progressed over many years, which required surgery in 1989.

If any requested opinion cannot be provided without result to speculation, the reasons for this determination should be explained in the report.

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a gastrointestinal disability and a cervical spine (neck) disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




